Brown, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted upon the following stipulation by counsel for the parties hereto.
It is Heb.eby Stipulated and Agreed:
1. That the merchandise and the issue involved in the above-entitled and enumerated appeals for reappraisement are the .same as the merchandise and issue in the case of United States v. Rodier, Inc., which was the subject of decision by the United States Customs Court (Second Division), dated November 1, 1940, and published as Reappraisement Decision No. 5043;
2. That the record of said decided case may be admitted in the above-entitled and enumerated appeals for reappraisement as competent, relevant and material evidence on the question or questions involved in said appeals for reappraisement, and that said appeals for reappraisement may be decided upon the record thus made therein and upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that the values of the woolen cloth or dress goods are the appraised values, less the amounts added on entry to meet advances made by the appraiser. As to any or all other merchandise the proper values are the values found by the appraiser.